November 5, 19’t8

Eon. Beauford II. Jester        Opinion No. V-710
Govomor of Texas
Capitol Station                 Rot   Applicability  df the
Austin, Texas                         Anatomical Board Act
                                      to the unclaimed
                                      bodies of prisoner0
                                      who die within the
                                      penitentiary-
Dear Governor Jester    t

          Pour request      for an opinion   reads,   in part:
           “Are we correct   in the assumption
     that Article  4584 Chapter 194, Revised
     Civil Statutes (1825) creating the Anatom-
     ical Board, gives authority to the Texas
     Prison System to turn over to that Board
     unclaimed bodies of prisoners who die
     wit bin the penitent lary?
          “The 44th Legislature passed House
     Bill No, 996, an emergency appropriation,
     appropriating funds for the Interment of
     those bodies.
           Wzwever, inasmuch as t&it was merely
     an appropriation    bill for that period and,
     furthermore,   in view of the fact that a gem-
     era1 law can not be amended In an approprla-
     tion bill,   it occurs to us that the original
     authority as granted by the Statute creating
     the Anatomical Beard will apply.”
           The provisions ‘of the Anatomical Board Act of
19C7s as amended in 1929 and 1931, are now Articles        4583
through 459C Vernon’s Civil ‘Statutes     and Articles     530
and 531 of tile Penal Code. Article    4483 creates the Ana-
tomical Board of the State of Texas “for the distrlbutiom
and delivery  of dead human bodies, hereinafter     described,
to and among such institutions    as, under the    revisions
of this law, are entitled   thereto,”   Article  c 584 reads:
Hon. Beauford H. Jester     - Page 2     (V-710    )


           “All public officers,     agents, and ser-
    vants, and all officers,       agents and servants
     of any county, city,to>dn, district        or other
    municipality,     and of any and every almshouse,
    prison, morgue, hospital,       or any other pub-
    lic institution,     having charge or control of
    dead human bodies required to be burled at
    public expense are hereby required,          after
    not if ication   in writing by said board or its
    duly authorized officers,       or persons desig-
    nated by the authorities       of said board, then
    and thereafter     to announce to said board, its
    authorized officer      or agent, whenever such
    body or bodies come into his or their posses-
    sion, charge or control,       and shall without
    fee or reward greater than the value of such
    fee as was paid in any county, city, town, or
    municipality     on the third day of April 1907,
    for the burial of pauper bodies,        deliver      such
    body or bodies, and permit the said board and
    its agents and the physicians        and surgeons,
    from time to time designated by them who may
    comply with the provisions       of this law, to
    take and remove all such bodies as are not
    desired for post mortem examination by the
    medical staff of public hospitals         or institu-
    tions for the insane, to be used within this
    State for the advancement of medical science,
    but no notice need be given, nor any such
    body be delivered,      if any person claiming to
    be and satisfying     the authorities     in charge
    of such body that he or she is of a kindred
    or is related by marriage to the deceased, or
    is a bona fide friend or representative            of an
    organization    of which the deceased was a mem-
    ber, shall claim the said body for burial,             but
    It shall be surrendered without cost to such
    claimant for interment, or shall upon such
    claimant I s request, be interred in the manner
    provided for the interment of bodies not com-
    ing within thr operation of this law.            lo
    motice shall be given for the body to be de-
    livered,    if the deceased died of contagious
    disease,    save tuberculosis,    or syphllls,      nor
    shall notice be given if such deceased person
    were a traveler     who died suddenly, in which
    cases the body shall be buried.         It is fur-
    ther required that due effort        be made by
Hon. Beauford      H. J&star - Page    3   (V-710)


        those In charge of such almshouse          prison
        morgue, hospital      or other public lnstitutlen
        having charge or control of such dead human
        bodies, to find kindred or relatives         of, such
        deceased and notify him or her of the death;
        and failure     to claim such body by kindred or
        relation    within twenty-f.our hours after re-
        ceipt of such notification        shall be recog-
        nized as bringing such body under the ro-
        visions    of this law and delivery      shal E be
        made as soon therea hter to said board, its
        officers,     or agents as may be possible.      Such
        person in charge of such public institution
        shall file with the county judge an affidavit
        that he has s&ads diligent       Inquiry to find the
        kindred or relatives       of the deceased stating
        such inquir      as he has made. In case a body
        is claimed t y relatives      within ten days af-
        ter it has been delivered       to an institution
        or Persons entitled      to receive the same un-
        der the provisions      of this law, it shall be
        dadivered to them for burial and without
                  Acts 1907 pe 117 sec. 24 Acts 1929,
        41st ‘Leg,, p. 328, ch. 152, I 1,
             Article 531 of the Penal Code provides:

               “Any person having duties imposed upon
        him by the provisions    of the Anatomical Board
        Act who shall refuse,   neglect or omit to per-
        form any of them as required by said law,
        shall be fined not less than one hundred nor
        more than five hundred dollars    for each of-
        f ense ol’
            The remaining articles    of the statutes are lf
no particular   importance,  so far as we ar~e here con-
cerned p In our Opinion No, V-358, a copy of which is
enclosed hrrewlth, it was held that the provision8          *t
Article  45% Were mandatory.       The penitentiary    Is a
“prison” and the unclaimed bodies of prlsmners whe die
while confined therein are buried at the expense rf the
State 0 Therefore,    such unolaimed bodies come within the
purview of the statutes under consideration         and are sub-
ject to be delivered    to the Anatomical Board for the pur-
poses    stated   therein.
                                                                     ’   .




Hon. Beauford    I-I. Jester   - Page 4    (V-710)



          You have directed   our attention to House Bill
No. 996, Chapter 104, Acts of the 44th Legislature,   the
Title of which reads as follows:
             “An Act making an emergency appropria-
       tion for the Texas State Prison System for
       the purpose of returning to relatives,     bod-
       ies of convicts whose familfes are in fndi-
       gent circumstances;    providing the Fifty
       Dollars ($50) allowance now made upon dls-
       charge shall be a plied as part payment of
       shipping said boa f es, and declaring an emer-
       gency,”
            Section   1 of this    Bill   reads:
             “There Is hereby appropriated  out of
       any moneys in the General Fund not other-
       wise a.ppropriated    the sum of Seven Hundred
       and Fifty Dollars t $750)( or so much thereof
       as may be necessary for the Texas State Prison
       System for the purpose of embalming and ship-
       ping the bodies of deceased convPcts to their
       families when said families are in indigent
       circumstances and request the return of the
       bodlss for burial;  and such appropriation
       shall be available  as of the 2nd day of May
       1935, and until the 31st day of August, 193b,
       and all claims for the purposes stated herein
       arlaing between said dates shall be paid from
       said fundo”
           The remainder of this Bill appears to be in
harmony with its title,    Considered in its entirety,     it
is nothing more than an appropriation     bill,   and as such
had no effect whatever upon the statutes under consid-
eration.   An examination of both our civil     and criminal
statutes fails to disclose   any statute,    other than those
mentioned in this opinion, providing for the disposition
of unclaimed bodies of prisoners who have died while COII-
fined In the penitentiary.
            In view of the foregoing,        we answer yottr ques-
tion   In the affirmative.
Hon. Beauford H. Jester   - Page 5    (V-710)


                          SUMMRRY
          The unclaimed bodies of prisoners who
     die within the penitentiary  are subject to
     be delivered  to the Anatomical Board of the
     State of Texas.   Arts. 4583, et seq.
                                  Yours very truly,
                            ATTORNEYGENERALOF TEXAS

                              -            JQJ+ w
                            BY
BWB:wb                            Bruce W. Bryant
Encl.                             Assistant


                            APPROVED:



                                     NEY GENWAL